Citation Nr: 0729234	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-40 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. 1151.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C., Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to May 
1952.  He died in August 2003.  The appellant is the 
surviving spouse.
  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction over this case, however, remained 
with the RO in Montgomery, Alabama.  

In December 2006, the appellant testified before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing held at the RO.  A transcript of the hearing is 
associated with the veteran's claims folders.

The Board points out that the veteran's claims are 
inextricably intertwined, and therefore will be addressed 
together.  Harris v. Derwinski, 1. Vet. App. 180 (1991).


REMAND

The veteran's death certificate indicated that the veteran 
died in August 2003 and that the immediate cause of death was 
respiratory failure due to sepsis.  The appellant contends 
that it was the improper care and negligence of a nurse at 
the Birmingham VA Medical Center, where the veteran was 
treated that caused the veteran to contract an infection 
which caused his death.  Specifically, the appellant alleges 
that the improper insertion of tubes caused injury, 
infection, and abscessing, which was not properly identified 
or treated, and led to sepsis and death.

The etiology of the veteran's sepsis (a question critical to 
the matter at hand) remains unclear, and the Board finds that 
additional development is necessary. 

In this matter, it appears that there are additional 
outstanding records available that have not been associated 
with the record.  During the Travel Board Hearing, the 
appellant indicated that a Ms. S.C., (the patient's 
representative who worked at the Birmingham VA Medical 
Center), had records pertinent to the claim.  The appellant 
testified that she talked with Ms. S.C. after she had had an 
incident with a VA physician, Dr. B.  The procurement of such 
pertinent documents is required.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

After any outstanding pertinent records are added to the 
claims file, the RO or the Appeals Management Center (AMC) 
should request a medical opinion as to whether or not the VA 
care or treatment proximately caused the veteran's death.  
More specifically, a physician should provide an opinion as 
to whether or not improper care or treatment, or lack there 
of, involving the insertion of feeding tubes, infections, or 
the timely identification and treatment of infections, 
contributed to the sepsis that caused the veteran's death.  
If VA care or treatment caused the veteran's death, an 
opinion is needed as to whether the VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider and whether the veteran's death was proximately 
caused by an event not reasonably foreseeable, or if the 
veteran's death was merely coincident with treatment.

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  Specifically 
noted in this regard are 2003 documents 
(discussed in the December 2006 hearing) 
that are in the possession of Ms. S.C. at 
the Birmingham VAMC that relate to this 
veteran and treatment he received at that 
facility.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, the RO or the AMC should 
state this.  Then, the RO or the AMC 
should so inform the appellant and her 
representative and request that they 
submit the outstanding evidence.
 
2.  Thereafter, the claim files should be 
forwarded to a physician with appropriate 
expertise to provide an opinion as to 
whether there is a 50 percent or better 
probability that the infection of the 
veteran's feeding tube caused the sepsis 
leading to the veteran's death.  Also, 
the physician should provide an opinion 
as to whether there is a 50 percent or 
better probability that VA care or 
treatment caused (or failed to identify 
and treat) the injury or infection that 
proximately caused the veteran's death.  

If the physician finds that VA care or 
treatment caused the veteran's death, the 
physician should provide an opinion as to 
whether the VA failed to exercise the 
degree of care that would be expected of 
a reasonable health care provider.  

Also, if the physician finds that VA care 
caused the veteran's death, the physician 
should also provide an opinion as to 
whether the veteran's death was 
proximately caused by an event not 
reasonably foreseeable or if the 
veteran's death was merely coincident 
with treatment.

The rationale for each opinion expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal based on a de novo review of all 
pertinent evidence and in light of all 
applicable legal criteria.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case and given the requisite 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The appellant need take no action until she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

